Title: III. Memorandum on Official Etiquette , 12 January 1804
From: Jefferson, Thomas
To: 


                  
                     [before 12 Jan. 1804?]
                  
                  In order to bring the members of society together in the first instance the custom of the country has established that the residents shall pay the 1st. visit to strangers, & among strangers first comers to later comers, foreign & domestic;
                   When brought together in society all are perfectly equal, whether foreign or domestic, titled or untitled, in or out of office. 
                  To the 1st. rule there is a single exception. foreign ministers, pay the first visit to the ministers of the nation: which is returned. 


                  
                  All other observances are but exemplifications of these two principles. e.g.
                  
                     
                        1.
                         The families of foreign ministers arriving at the seat of government recieve the first visit from those of the National ministers, as from all other residents. 
                     
                     
                        3.
                         No titles being admitted here, those of foreigners give no precedence. 
                     
                     
                        4.
                         Difference of grade among  the diplomatic  members gives no precedence.
                     
                     
                        2.
                         Members of the Legislature & of the Judiciary, independant of their offices, have a right as strangers to recieve the first visit. 
                     
                     
                        5.
                         At  public ceremonies to which the government invites the presence of foreign ministers & their families,  a convenient seat or station, will be provided for them with any other strangers invited, & the families of the national ministers, each taking place as they arrive, & without any precedence. 
                     
                     
                        6.
                         To maintain the principle of equality, or pêle mêle, and prevent the growth of precedence out of courtesy, the members of the Executive will practise at their own houses & recommend, an adherence to the antient usage of the country, of gentlemen in mass giving precedence to the ladies in mass in passing from one apartment where they are assembled, into another. 
                     
                  
               